Genao v M.E.I.T. Assoc., L.L.C. (2015 NY Slip Op 01994)





Genao v M.E.I.T. Assoc., L.L.C.


2015 NY Slip Op 01994


Decided on March 12, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 12, 2015

Mazzarelli, J.P., Andrias, Saxe, Feinman, Clark, JJ.


14494 154349/12

[*1] Maria Genao, Plaintiff-Respondent,
vM.E.I.T. Associates, L.L.C., Defendant-Appellant.


Conway, Farrell, Curtin & Kelly, P.C., New York (Jonathan T. Uejio of counsel), for appellant.
Pena & Kahn, PLLC, Bronx (Diane Welch Bando of counsel), for respondent.

Order, Supreme Court, New York County (Shlomo S. Hagler, J.), entered May 12, 2014, which denied defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff and her sister testified that plaintiff slipped and fell on grayish ice, about "three fingers" thick, while walking on the sidewalk in front of defendant's building. Defendant presented the expert report of a meteorologist who opined that a winter storm, involving freezing rain, drizzle and sleet, was in progress at the time of the accident. However, the expert's report and accompanying weather data also indicated that some 23 inches of snow had fallen in previous days, and that about an inch fell on the day of the accident. Defendant thus failed to eliminate all issues of fact, including whether remnants of ice and snow from the prior, recent snowfalls had contributed to the subject hazardous condition (see Ndiaye v NEP W. 119th St. LP, AD3d , 2015 NY Slip Op 00279 [1st Dept 2015]; Womble v NYU Hosps. Ctr., 123 AD3d 469 [1st Dept 2014])
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 12, 2015
CLERK